Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s after final amendments and accompanying remarks filed 5/25/22 and 6/1/22 have been fully considered and entered. Claims 1, 3, 21, 31 and 38 have been amended and claims 39 and 40 have been added and amended (6/1/22).  Claims 3, 7, 12-20 and 22-30 are canceled.  Applicant’s amendments are found sufficient to overcome the obviousness type rejections based on the combination of Scheffer et al., US 2012/0277360 in view of Tousignant, US 3207731. Specifically, the combination of cited prior art does not teach that the composition forms a covalently bonded coating on the surface of the graphite fiber. As such, these rejections are hereby withdrawn. Claims 1-2, 4-6, 8-11, 21 and 31-40 are in condition for allowance. 


Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-6, 8-11, 21 and 31-40 are in condition for allowance. 
	With regard to independent claim 1, there is no known prior art which teach or suggest the component of claim 1. Wherein said component comprises: a metal substrate; and a composition disposed on the metal substrate, the composition comprising: a carbon fiber material functionalized with dibromocyclopropyl groups on the carbon fiber material to form a covalently bonded coating on the surface, wherein the carbon fiber material consists of graphite; and a polymer selected from a group consisting of a thermosetting polymer, a thermoplastic polymer, and combinations thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789